Citation Nr: 1012542	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  00-20 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression, to include as due to 
sexual harassment in service and as secondary to service-
connected headaches and service-connected low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected low 
back disability.

3.  Entitlement to an initial compensable rating for status 
post excision, endocervical polyp.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Washington, DC, and 
Baltimore, Maryland.  In a rating decision dated in 
September 1995, the Washington, DC, RO, in pertinent part, 
denied service connection for bilateral knee disability; in 
the same decision, it granted service connection for status 
post excision, endocervical polyp, and assigned a 
noncompensable rating effective June 1, 1995.  The case was 
transferred to the Baltimore RO in October 1995, and in a 
rating decision dated May 1999, the Baltimore RO denied 
service connection for depression, claimed due to the 
Veteran's service-connected headache disability and her 
service-connected low back disability.  The Veteran's 
disagreement with denial of the service connection claims 
and her disagreement with the noncompensable rating for 
status post excision, endocervical polyp, led to this 
appeal.  During the course of the appeal, the case was 
transferred to the RO in Wilmington, Delaware.

In December 1999, the Board remanded the issues of service 
connection for a knee disability and increased rating for 
status post excision, endocervical polyp for further 
development.  In April 2004, the Board remanded the issue of 
service connection for depression.  Subsequently in April 
2006, the Veteran testified before the undersigned at a 
hearing held in Washington, DC.  In June 2006, the Board 
remanded all of the current issues for further development. 

Clarification of issue

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that when a claimant makes a 
claim, she is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board 
has thus characterized the Veteran's claim for depression as 
one for a psychiatric disability, as styled on the first 
page of this decision. 

Issue not on appeal

The Veteran also perfected an appeal as to the issue of 
service connection for gastroenteritis.  The Board denied 
service connection in the June 2006 decision.  That issue 
is, thus, no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran does not currently have a psychiatric 
disability.

2.  A preponderance of the medical evidence militates 
against a medical nexus between the Veteran's currently 
diagnosed bilateral knee disability and military service, or 
to her service-connected low back disability.  

3.  The Veteran's status post excision, endocervical polyp 
has required continuous treatment.

4.  The evidence does not show that the Veteran's service-
connected status post excision, endocervical polyp is 
exceptional or unusual, so that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active military service, nor proximately due 
to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  A bilateral knee disability was not incurred in or 
aggravated by active military service, nor proximately due 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial compensable, 10 percent, rating for 
status post excision, endocervical polyp, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.116, Diagnostic Code 7612 (2009).

4.  Application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a psychiatric 
disability and bilateral knee disability, and an initial 
compensable rating for status post excision, endocervical 
polyp.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall concerns

The Board remanded the issues in June 2006 to provide proper 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), obtain VA treatment records, and provide VA 
examinations.  Additionally, the Board instructed the RO to 
obtain and associate with the claims file additional service 
treatment records, to specifically include mental health 
clinic or mental hygiene clinic records for the Veteran 
dated from July 1978 to December 1985.  The Board pointed 
out that the Veteran was treated in Frankfurt, Germany in 
November 1984.

Notification letters in compliance with the Board's 
instructions were sent in July 2006, December 2006, and 
September 2008.  Additionally, the Veteran was provided 
examinations in June 2009.  The RO also requested the 
Veteran's service treatment records.  In December 2008, the 
National Personnel Records Center submitted additional 
service treatment records and indicated that a search of 
clinical records from the Frankfurt Army Hospital produced 
no records.  It was also noted that a search of records of 
Ft. Belvoir was likewise negative.  Thus, there is 
compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for her claims in letters from the RO dated 
February 2003, May 2004, July 2006, December 2006, and 
September 2008.  

Crucially, the RO informed the Veteran of VA's duty to 
assist her in the development of her claims in the above-
referenced, letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist her with obtaining 
"[r]elevant records from any Federal agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized 
treatment), or the Social Security Administration."  With 
respect to private treatment records, the letters informed 
the Veteran that the VA would make reasonable efforts to 
obtain private or non-Federal medical records to include 
"records from State or local governments, private doctors 
and hospitals, or current or former employers."  See e.g. 
July 2006 letter.  Furthermore, the VA included in the 
letters copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which she thought 
would support her claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See July 2006 letter at page 3.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in her 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

With respect to the Veteran's claims, element (1) is not at 
issue.  She was notified of elements (2) and (3) in the May 
2004 and September 2008 letters, and elements (4) and (5) in 
the July 2006, December 2006, and September 2008 letters. 

In addition to entitlement to service connection, this 
matter concerns an appeal from an initial rating decision 
and, accordingly, VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 38 
U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

The Board is, of course, aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must 
be sent prior to adjudication of an issue by the RO.  While 
the above reference letters were sent subsequent to the 
rating decision, the Veteran's claims were readjudicated in 
an August 2009 supplemental statement of the case, after she 
was provided with the opportunity to submit evidence and 
argument in support of her claims and to respond to those VA 
notices.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider her claims on the merits.  The 
Veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice.

Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, VA has obtained the 
Veteran's service treatment records and VA outpatient 
medical records.  Additionally, as the Board will discuss in 
detail in its analysis below, the Veteran was provided with 
VA examinations throughout the appeal and most recently in 
June 2009.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded her current complaints, conducted appropriate 
physical examinations, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence 
of record.  The Board therefore concludes that these 
examinations are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and her representative have not contended 
otherwise.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  
She exercised the option of a Board hearing and was afforded 
one in April 2006 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Psychiatric Disability

The Veteran contends that she has a psychiatric disability, 
namely depression, to include as due to sexual harassment in 
service and as secondary to service-connected headaches and 
service-connected low back disability.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2009); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Essential to the award of service connection is the first 
element, current existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Personality disorders are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  

In this case, with respect to Hickson and Wallin elements 
(1), the Veteran does not have a current psychiatric 
disability.  

Evidence in the claims file includes a VA Mental Health 
Screen in January 1999 diagnosing the Veteran as having 
major depressive disorder - single episode.  This was noted 
to be related to financial/employment problems.  There is 
also a VA psychiatric examination report in April 1999 
diagnosing the Veteran as having major depressive disorder, 
moderate.  The Veteran reported at this examination that she 
had been struggling with a low mood for six months.  She 
reported that she was about to be evicted from her apartment 
because of her inability to pay the rent and that despite 
applying for numerous jobs, she had not been able to obtain 
a job that pays the kind of money that she required to 
maintain her apartment.  She did not report to the examiner 
any stressful experiences in service and denied any prior 
psychiatric history, although she said she had been treated 
with Prozac that had been prescribed by VA for one month.   

Additional VA examination reports on file include an August 
2003 VA psychiatric examination report showing that the 
Veteran was not given a psychiatric diagnosis on Axis I.  
Rather, the VA examiner stated that the Veteran experienced 
what appeared to have bene an adjustment disorder with 
depressed mood secondary to stress in her life.  He reported 
that the stress was from the Veteran's termination from 
employment as well as additional stress brought on by her 
mother's illness.  The examiner remarked that the symptoms 
the Veteran was experiencing did not appear to have been 
related to service or to the Veteran's service-connected 
lumbar condition or headaches.  

Also on file is a November 2004 VA examination report for 
depression wherein the examiner opined that after reading 
the Veteran's claims file, medical records and medical 
literature, it was reasonable to conclude that the Veteran's 
allegations of depression linked to the service were not 
supported by objective clinical evidence or contemporaneous 
records in file.  The examiner went on to state that there 
was an apparent discrepancy between the Veteran's self 
report of symptoms of being criticized for the length of her 
nails and her hairstyle while in service where she felt she 
had been sexually harassed by a male supervisor and current 
symptomatology or linkage between such occurrences and the 
probability of a permanent depression linked to service.  
The examiner stated that "in other words, the alleged 
stressors from 1983 are not commensurate (sic) to the 
symptoms detected at present or when reviewing the entire 
longitudinal history of this case".  

The examiner went on to state the Veteran did not present 
any abnormality of mood in the areas of elation with 
alternating periods of depression, and bipolar disorder or 
major affective condition was not established.  He said that 
the most relevant situation detected on examination was 
centered on the Veteran's personality and characterological 
features.  He diagnosed the Veteran on Axis I as having 
personality traits or coping stye affecting medical 
condition.  Adjustment disorder with depressed features; and 
on Axis II as having personality disorder not otherwise 
specified.  

The most recent VA examination/evidence of record pertaining 
to the Veteran's mental health is a June 2009 VA examination 
report.  The Veteran reported at the examination 
experiencing three occasions when she had been depressed, 
twice in the military when she had been sexually harassed by 
supervisors and once when she had been unemployed between 
August 2007 and December 2007.  The Veteran reported that 
her symptoms had improved when she was employed again in 
December 2007, and when her situations while in the military 
were ameliorated.  The examination report also notes that 
the Veteran's depressive symptoms had improved with 
outpatient treatment.  The Veteran relayed to the examiner 
that she did not feel that she had significant psychiatric 
problems at the present time.  Although the examiner opined 
that it certainly was at least as likely as not that 
"depression or any other current acquired psychiatric 
illness" was related to the Veteran's events in service and 
had its onset in service, he went on to state that at the 
present time there did not appear to be any significant 
depressive symptoms.  He diagnosed the Veteran as having 
history of depression, situational.  No other psychiatric 
disabilities were identified on examination.  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).

In short, the Veteran does not currently have a diagnosis of 
depression or other psychiatric disability as reflected in 
the most recent June 2009 VA examination report.  It is now 
well-established that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 491, 494-495 (1992) [lay persons without medical 
training are not competent to comment on medical matters 
such as diagnosis and etiology]; see also 38 C.F.R. § 
3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements, offered in support of her claim, are not 
competent medical evidence and do not serve to establish a 
current diagnosis of a psychiatric disability.  Notably, the 
Veteran, herself, has indicated on the recent VA examination 
in June 2009 that she does not have a current psychiatric 
disability. 

Because the competent medical evidence of record does not 
substantiate a current diagnosis of a psychiatric disability 
related to service or a service-connected disability, the 
first Hickson and Wallin elements are not met, and service 
connection is not warranted on that basis.  See Degmetich v. 
Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a psychiatric disability.  The benefit sought 
on appeal is accordingly denied.

Knee Disability

Direct service connection

The Veteran essentially contends that she has a bilateral 
knee disability related to service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical 
evidence of a current disability; (2) evidence of the in-
service incurrence or aggravation of a disease or injury or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, 
supra.

With respect to Hickson element (1), current diagnosis, the 
June 2007 VA examination report noted chondromalacia of the 
knee.  Therefore, element (1) is met.  

As to in-service disease and injury, service treatment 
records do not include any specific complaint, finding, or 
diagnosis concerning the Veteran's knees.  At her retirement 
examination in October 1994, the Veteran reported a history 
of joint pain and when asked to elaborate stated that her 
knees hurt at times.  On clinical examination at that time, 
the examiner evaluated the Veteran's lower extremities as 
normal.  Therefore, element (2) is not met and the Veteran's 
claim fails on this basis. 

For the sake of completeness, the Board will also briefly 
address Hickson element (3).  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide in the alternative].

With respect to Hickson element (3), medical nexus, the 
record includes a March 2001 VA orthopedic examination, the 
report of which noted a diagnosis of status post ligament 
damage, both knees.  The examiner stated that it was 
possible that the Veteran's current knee problem was related 
to military activity.  Pursuant to the Board's June 2006 
remand, VA afforded the Veteran an examination in June 2009.  
In finding that the Veteran's current knee impairment was 
less likely than not connected to service impairment, the 
examiner pointed out that the Veteran's service treatment 
records were negative for any specific mention of knee 
problems except her reported history of joint pain in 
October 1994.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

In this case, the Board places greater probative weight on 
the June 2007 VA opinion than it does on the earlier March 
2001 VA opinion.  The June 2007 VA examiner cited to the 
relevant medical history in support of his opinion, while 
the March 2001 VA examiner provided a one sentence opinion 
without further detail and gave no rationale for the 
conclusion reached.  Additionally, the March 2001 VA 
examiner indicated that it was "possible" that the Veteran's 
disability was related to service, and as such, the opinion 
is speculative at best.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[holding that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].  
For these reasons, the Board accords the most recent June 
2007 VA opinion greater weight of probative value than it 
does the March 2001 opinion.  Hickson element (3) therefore 
has also not been satisfied.

To the extent that the Veteran herself contends that a 
medical relationship exists between her knee disability and 
service, her lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In summary, in the absence of the required Hickson second 
and third elements, the Board concludes that a preponderance 
of the evidence is against the claim of entitlement to 
service connection for a bilateral knee disability on a 
direct basis.  The benefit sought on appeal is accordingly 
denied.

Secondary service connection

The Veteran has alternatively contended that her knee 
disability is due to her service-connected low back 
disability.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with a knee 
disability.  With respect to Wallin element (2), service-
connected disability, the Veteran is service-connected for 
lumbosacral strain.  Wallin element (2) is also satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed knee 
disability and the Veteran's service-connected lumbosacral 
strain. Rather, there is competent medical evidence to the 
contrary.

The March 2001 VA examination report noted that it was 
"extremely unlikely" that the Veteran's knee problems were 
secondary to her back problem.  Additionally, in its June 
2006 remand, the Board specifically sought a medical opinion 
as to crucial Wallin element (3).  The June 2006 VA examiner 
opined that it was less likely than not that the Veteran's 
right knee and left knee disabilities were related to her 
service-connected low back disability

To the extent that the Veteran herself contends that a 
medical relationship exists between the service-connected 
lumbosacral strain and knee disabilities, her lay opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Cromley, supra.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of her claim; she has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed knee disabilities are not related to her service-
connected lumbosacral strain.  Accordingly, Wallin element 
(3), medical nexus, has not been satisfied, and the claim 
fails on that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disability on both a direct and secondary 
basis.  The benefit sought on appeal is accordingly denied.



Status Post Excision, Endocervical Poly

The Veteran seeks an initial compensable rating for status 
post excision, endocervical polyp.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Each disability must be 
viewed in relation to its history, with an emphasis on the 
limitation of activity imposed by the disabling condition.  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 
(2009).  

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The Veteran's disability has been rated under Diagnostic 
Code 7612 for status post excision, endocervical polyp.  The 
General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs was revised as of May 22, 1995.  
Because the award of service connection for status post 
excision, endocervical polyp was assigned from June 1, 1995, 
after the effective date of the revised regulation, the 
Veteran's disability will be evaluated under the revised 
criteria only.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 
Fed. Reg. 25179 (2004); VAOPGCPREC 3-00 (Apr. 10, 2000), 65 
Fed. Reg. 33422 (2000).  The Board also notes that the 
Veteran has not disputed the effective date of her 
disability.   

Under the General Rating Formula, symptoms that do not 
require continuous treatment warrant a noncompensable 
rating, symptoms that require continuous treatment warrant a 
10 percent rating, and symptoms that are not controlled by 
continuous treatment warrant a 30 percent rating.  38 C.F.R. 
§ 4.116, Diagnostic Code 7612 (2009).  

Pursuant to the Board's June 2006 remand, VA afforded the 
Veteran an examination in June 2009.  A pap smear was 
conducted and the results were noted to be absent 
endocervical cells/transformation zone component.  In 
reviewing the claims folder, the examiner noted that the 
Veteran started treatment for her endocervical polyp in 1980 
and had undergone multiple procedures, most significantly 
loop electrosurgical excision procedure for dysplasia of the 
cervix (LEEP) (in 1999) and cold knife cone biopsy for high 
grade squamous intraepithelial lesion in 2006.  The examiner 
noted that the Veteran had not required any chemotherapy or 
any other therapy.  He further noted that the Veteran was 
not currently on any active treatment or medication for her 
gynecologic problem or any hormone replacement therapy.  

Though the examiner in June 2009 noted that the Veteran was 
not on any active treatment or medication for her 
gynecologic problem, he was quite clear in reporting a 
correlation between the Veteran's initial problem in 1980 of 
possible cervicitis and/or endocervical polyp and "ongoing, 
very comprehensive gynecological care" to date, including 
the need for a colposcopy, LEEP (loop electrosurgical 
excision procedure) (in 1999), and subsequent cold knife 
cone biopsy in 2006.  He stated that after reviewing the 
Veteran's claims file and complete medical record, it was 
his conclusion that there was a likely relationship to the 
Veteran's complicated history of cervical pathology dating 
back to 1980.  In terms of symptoms and complaints, the 
Veteran reported on examination in May 1996 that she had 
been treated with creams and oral medications for pelvic 
pain.  Also, the June 2009 VA examiner noted that the 
Veteran had had ongoing gynecologic care since service for 
ongoing inflammation of the cervix and abnormal pap smears.  

The June 2009 VA examiner summarized by stating that "the 
issue of the pathophysiology and treatment of the 
[Veteran's] complaints from her period of separation from 
service to the present and their relation to her original 
diagnosis of the endocervical polyp could all be related in 
continuum".  He explained this was especially so with an 
essentially incomplete Pap history following the Veteran's 
excision of the endocervical polyp and the possibility that 
the amount of inflammation that was present at the time 
might have been obscuring the site of the pathology.  

In light of the foregoing and by resolving reasonable doubt 
in the Veteran's favor, the Board finds that the criteria 
for an initial 10 percent rating for the Veteran's service-
connected status post excision, endocervical polyp have been 
met effective the date of the grant of service connection, 
on June 1, 1995.  38 C.F.R. §§ 3.102, 4.116, Code 7612.  See 
Fenderson, supra.

A higher than 10 percent schedular rating is not warranted 
in this case under Code 7612 since it is not shown that the 
Veteran's ongoing symptoms have not been controlled by her 
continuous treatment to date.  That is, there is no showing 
that the multiple procedures that the Veteran has undergone 
for her symptoms, including a LEEP procedure for dysplasia 
of the cervix in 1999 and cold knife cone biopsy for high-
grade squamous intraepithelial lesion in 2006 have not been 
effective in controlling her symptoms.  In this regard, the 
June 2009 VA examiner stated that the Veteran had not 
required any chemotherapy or other therapy.  Also, the 
Veteran reported to the June 2009 VA examiner that a pap 
smear in February 2008 had been normal and she had not had 
any follow up treatment since.  She also denied at that time 
experiencing any ongoing bleeding or abnormal vaginal 
discharge.  In addition, as noted above, pap smear results 
in June 2009 revealed absence of endocervical 
cells/transformation zone component.  For these reasons, the 
criteria for a higher than 10 percent rating, to 30 percent, 
under Code 7612 have not been met at any time since the 
effective date of the grant of service connection in June 
1995.  

Finally, the Board has also considered whether the record 
raises the matter of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R 
§ 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
the Veteran's service-connected status post excision, 
endocervical polyp, but as discussed above, findings 
supporting a higher than 10 percent rating have not been 
documented.  In addition, it has not been shown that the 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment as a housekeeping supervisor with VA.  Therefore, 
the Board finds that referral for assignment of an 
extraschedular rating for status post excision, endocervical 
polyp is not warranted.  




ORDER

Service connection for a psychiatric disability, to include 
depression, to include as due to sexual harassment in 
service and as secondary to service-connected headaches and 
service-connected low back disability, is denied.

Service connection for bilateral knee disability, to include 
as secondary to service-connected low back disability, is 
denied. 

An initial compensable rating, to 10 percent, but no higher, 
for status post excision, endocervical polyp, is granted; 
subject to the law and regulations governing the payment of 
monetary benefits. 




______________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


